 



Exhibit 10.1
THIRD AMENDMENT
          THIRD AMENDMENT, dated as of April 13, 2007 (this “Amendment”), with
respect to the Credit Agreement, dated as of March 25, 2004 (as amended by that
certain First Amendment, dated as of October 18, 2005 and by that certain Second
Amendment, dated as of May 22, 2006, and as may be further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Rural
Cellular Corporation, a Minnesota corporation (the “Borrower”), the lenders from
time to time parties thereto (the “Lenders”), Lehman Commercial Paper Inc., as
administrative agent (in such capacity, the “Administrative Agent”), and Bank of
America, N.A. as documentation agent.
WITNESSETH:
          WHEREAS, capitalized terms undefined herein shall have the meaning
ascribed to them in the Credit Agreement;
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make certain loans and other extensions of credit to the Borrower;
          WHEREAS, the Borrower wishes to be able to make one-time cash dividend
payments on certain Existing Preferred Stock in accordance with Section 6.08 of
the Credit Agreement and, in connection therewith, has requested that
Section 6.08 of the Credit Agreement be amended in the manner provided for in
this Amendment;
          WHEREAS, the Borrower has requested a reduction in the interest rates
applicable to the Loans and, in connection therewith, has requested that the
definition of “Applicable Margin” contained in the Credit Agreement be amended
in the manner provided for in this Amendment;
          WHEREAS, the Borrower has requested the removal of certain financial
covenants contained in the Credit Agreement and, in connection therewith, has
requested that Section 6.12 of the Credit Agreement and the definition of “Pro
Forma Compliance” contained in the Credit Agreement be amended in the manner
provided for in this Amendment;
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto hereby agree as follows:
SECTION I AMENDMENT
     1.1. Amendments to Section 1.01. (a) The following defined terms are hereby
inserted in appropriate alphabetical order:
     “Senior Secured First Lien Debt” shall mean all Indebtedness for Borrowed
Money of the Borrower and the Subsidiaries Incurred under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



2
     “2007 Permitted One-Time Cash Dividends” means (i) a one-time cash dividend
payment on the 11 3/8% Senior Exchangeable Preferred Stock of the Borrower in an
aggregate amount not to exceed $47 million in payment of previously accrued and
current dividends (including any interest accrued on such dividends) thereon and
(ii) a one-time cash dividend payment on the 12 1/4% Junior Exchangeable
Preferred Stock of the Borrower in an aggregate amount not to exceed $42 million
in payment of previously accrued and current dividends (including any interest
accrued on such dividends) thereon, provided that, in each case, such payment is
made on or before August 15, 2007 and that such payment is otherwise permitted
to be made as a Restricted Payment pursuant to Section 6.08.
          (b) The following defined terms are hereby amended and restated in
their entirety to read as follows:
     “Applicable Margin” means, for any day, with respect to any ABR Loan (but
subject to Section 2.12(a) for any Swing Line Loan) or Eurodollar Loan, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread”, as the case may be, based upon the
Applicable Ratio determined as set forth below:

                      ABR   Eurodollar Applicable Ratio   Spread   Spread
Category 1
               
Ratio is greater than 1.75 to 1.00
    1.00 %     2.00 %
Category 2
               
Ratio is less than or equal to 1.75 to 1.00
    0.75 %     1.75 %

     For purposes of the foregoing, (i) the Applicable Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Margin resulting
from a change in the Applicable Ratio shall be effective during the period
commencing on and including the date that is three Business Days after the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Applicable Ratio
shall be deemed to be (A) 1.75% in the case of the “ABR Spread” and 2.75% in the
case of the “Eurodollar Spread”, at the option of the Administrative Agent or at
the request of the Required Lenders, at any time that an Event of Default has
occurred and is continuing and (B) in Category 1, at the option of the
Administrative Agent or at the request of the Required Lenders, if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until the tenth Business Day after such
consolidated financial statements are delivered.
     “Pro Forma Compliance” means, on the Reference Date with respect to any Pro
Forma Event, that the following ratio test has been met on such Reference Date
on a pro

 



--------------------------------------------------------------------------------



 



3
forma basis after giving effect to such Pro Forma Event: the ratio of (x) Senior
Secured First Lien Debt outstanding on such Reference Date (after giving pro
forma effect to the Incurrence or discharge of all Indebtedness Incurred or
discharged during the Related Measurement Period) to (y) Adjusted EBITDA for the
Reference Period for such Pro Forma Event is not greater than 1.00 to 1.00;
provided, that for purposes of any such computation, the Pro Forma Event giving
rise to the need to make such computation (other than a Pro Forma Event
consisting of a New Extension of Revolver Credit) will be assumed to have
occurred (on a pro forma basis) on the first day of the Reference Period for
such Pro Forma Event.
     1.2. Amendments to Section 6.08. Section 6.08 of the Credit Agreement is
hereby amended by (i) deleting the word “and” appearing at the end of clause
(viii) of such Section, (ii) replacing the period at the end of clause (ix) of
such Section with “; and” and (iii) adding a new clause (x) at the end of such
Section as follows:
                    “(x) if no Default or Event of Default has occurred and is
continuing on the date such Restricted Payment is made (or, in the case of any
dividend, on the date of declaration thereof so long as such dividend is paid
within 60 days thereafter) or would result therefrom, the 2007 Permitted
One-Time Cash Dividends.”
     1.3. Amendments to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
          “Financial Covenants. On any day when any Loan, or any interest
accrued on any Loan, is outstanding or any Letter of Credit has been issued but
has not been Fully Satisfied, the following covenant of this Section 6.12 will
apply to the Borrower and the Subsidiaries with respect to the fiscal quarter
most recently ended on or prior to such day (regardless of whether any Loans or
Letters of Credit were outstanding as of such day): the Borrower will not permit
the ratio as of the last day of any such quarter of (x) Senior Secured First
Lien Debt outstanding on such day to (y) Adjusted EBITDA for the Reference
Period ending on such day to exceed 1.00 to 1.00.”
SECTION II MISCELLANEOUS
     2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first set forth above upon satisfaction of the
following conditions:
     (a) the Administrative Agent shall have received (i) counterparts of this
Amendment duly executed and delivered by the Borrower, the Guarantors and the
Administrative Agent and (ii) in the case of the Lenders, either
(x) counterparts of this Amendment that, when taken together, bear the
signatures of all Lenders or (y) (A) counterparts of this Amendment that, when
taken together, bear the signatures of the Required Lenders and all Lenders
other than each Lender not consenting to and approving this Amendment and
(B) evidence satisfactory to the Administrative Agent that (i) the Revolving
Commitment of each Lender not consenting to and approving this Amendment shall
either (x) terminate upon the effectiveness of this Amendment in accordance with
Section 9.02(b) of the Credit Agreement or (y) be assigned to an assignee that
shall assume such obligations (which assignee may be another Lender, if such
Lender accepts

 



--------------------------------------------------------------------------------



 



4
such assignment) in accordance with Section 2.18(b) of the Credit Agreement and
(ii) at the time this Amendment becomes effective, each Lender not consenting to
and approving this Amendment receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under the Credit Agreement, in each case, pursuant to
Section 2.18(b) or Section 9.02(b) of the Credit Agreement, as applicable; and
     (b) the Administrative Agent shall have received, for the account of each
Lender consenting to this Amendment, an amendment fee equal to 0.075% of each
such consenting Lender’s Revolving Commitment then in effect.
     2.2. Representations and Warranties. The Borrower represents and warrants
to each Lender that as of the effective date of this Amendment: (a) this
Amendment constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (b) no Default or Event of
Default shall have occurred and be continuing as of the date hereof; and (c) the
Guarantors signing this Amendment include each Person who is a Subsidiary of the
Borrower as of the date hereof.
     2.3. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
     2.4. Continuing Effect; No Other Amendments. Except to the extent the
Credit Agreement is expressly modified hereby, all of the terms and provisions
of the Credit Agreement and the other Loan Documents are and shall remain in
full force and effect. This Amendment shall constitute a Loan Document.
     2.5. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its out-of-pocket costs and reasonable expenses
incurred to date in connection with this Amendment and the other Loan Documents,
including, without limitation, the reasonable fees and disbursements of legal
counsel to the Administrative Agent.
     2.6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[REST OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            RURAL CELLULAR CORPORATION
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Treasurer     

            LEHMAN COMMERCIAL PAPER INC.,
Individually and as Administrative Agent         By:   /s/ Frank P. Turner      
  Name:   Frank P. Turner        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE THIRD AMENDMENT TO THE RURAL CELLULAR CREDIT
AGREEMENT


Name of Institution: Morgan Stanley Senior Funding, Inc.
      By:   /s/ Andrew W. Earls         Name:   Andrew W. Earls        Title:  
VP   

         

           


Name of Institution: Bank of America N.A.
      By:   /s/ John W. Woodiel III         Name:   John W. Woodiel       
Title:   Senior Vice President   

         

           


Name of Institution: CIT Lending Services Corporation
      By:   /s/ Scott Ploshay         Name:   Scott Ploshay        Title:   VP 
 

         

           


Name of Institution: Wells Fargo Bank NA
      By:   /s/ Tracy L. Moosbrugger         Name:   Tracy L. Moosbrugger       
Title:   Vice President   

         

           


Name of Institution: CoBank, ACB
      By:   /s/ Michael L. Ivie         Name:   Michael L. Ivie        Title:  
Vice President   

         

           


Name of Institution: National City Bank
      By:   /s/ Timothy J. Ambrose         Name:   Timothy J. Ambose       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     THE UNDERSIGNED GUARANTORS HEREBY CONSENT AND AGREE TO THE FOREGOING
AMENDMENT AS OF THE DATE HEREOF.

            RCC MINNESOTA, INC.
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer        TLA SPECTRUM, LLC
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer        RCC TRANSPORT, INC.
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer        RCC ATLANTIC, INC.
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer        ALEXANDRIA INDEMNITY CORPORATION
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RCC ATLANTIC LICENSES, LLC
      By:   /s/ Suzanne Allen         Name:   Suzanne Allen        Title:  
Assistant Treasurer     

 